DETAILED ACTION
Claims 1-2 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (15/910,029) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of JP 2017-063026 was electronically retrieved by the USPTO on December 11, 2019.
Per MPEP 609.02(II)(A)(2), the examiner of a continuing application will consider information which has been considered by the Office in the parent application.  Therefore, information considered in parent application 15/910,029 has been considered during examination of the instant application.  However, if applicant wants said considered information to be printed on any patent resulting from the instant application, applicant must ensure that said information appears on either an IDS or an 892 in the instant application.

Information Disclosure Statement
In the IDS submitted on February 12, 2021, while the examiner has indicated consideration of the first cited NPL document (Furber), the examiner cannot read the non-English language therein.  As 

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because the phrase “execution of an access instruction to load and store data” makes it sound as if applicant’s invention is related to a single instruction which performs both loading and storing.  However, the examiner can find no such instruction in the specification.  Each disclosed instruction appears to do one or the other (loading or storing).  Does applicant mean --execution of access instructions to load and
store…--?
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), per 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0088], line 2, replace “the registers” with --register 0x2--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In FIGs.1, 9, 11, 14, 19, 20, and 22, numbers 141-0, 141-1, 141-2, 142-0, 142-1, 142-2, 143-0, 143-1, 143-2, 144-0, 144-1, 144-2, 145-0, 145-1, 145-2, 146-0, 146-1, and 146-2.
In FIG.7, numbers 707-712, 723, and 725-734.
In FIGs.8A-C, numbers 801-803.
In FIG.10, number 1001.
In FIG.13, numbers 1301-1307 and 1312-1319.
In FIGs.17A-C, numbers 1701-2 and 1701-3.
In FIG.18, numbers 1801-1817.
In FIG.19, numbers 1902-0, 1902-1, and 1902-2.
In FIG.20, numbers 2004-0, 2004-1, and 2004-2.
In FIG.21, all numbers except for 2117 and 2119.
In FIG.23, all numbers except for 2316.
In FIG.24, numbers 2410-2, 2411-1, 2411-2, 2412-0, 2412-1, 2412-2, 2413-2, 2414-0, 2414-1, and 2414-2.
In FIGs.25A-C, number 2410-2.
In FIGs.26A-D, number 2410-2.
The drawings are objected to because of the following minor informalities:
In FIG.3A, replace “PULL TO” with --PULL FROM-- in box 120.
In FIG.3B, replace “PUSH TO” with --PULL FROM-- in box 120.
In FIG.6, for line 607, it appears that “#0” should be replaced with --#1-- since data B is being shown as loaded into the first core.
In FIG.7, for line 730, it appears that “#1” should be replaced with --#0-- since data E is being shown as loaded into the zeroth core.
In FIG.8A, for instruction #014, it appears “#1” should be replaced with --#0--.
In FIG.10, for instruction #016, it appears “#1” should be replaced with --#0--.
In FIG.13, for line 1315, it appears that “#0” should be replaced with --#1-- since data A is being shown as pulled/stored from the first core.
In FIG.14, box 1401, if “COMBINATION” is to be split over multiple lines, please insert a hyphen after “COMBIN”.
In FIGs.16A-C, replace all three instances of “PLLM” with --PULLM--.
In FIG.21, for line 2110, it appears that “PUSH A” should be replaced with
--PUSH B--.
In FIG.21, for lines 2104 and 2110, should the letter after “PUSH” be deleted to match other drawings (e.g. FIG.18 and FIG.23)?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 1.84 are required in reply to the Office action to avoid abandonment of the application. Please ensure any replacement is in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
 
Claim Objections
Claims 1-2 are objected to because they each recite “execution of an access instruction to load and store data…”.  This makes it sound as if applicant’s invention is related to a single instruction which performs both loading and storing.  However, the examiner can find no such instruction in the specification.  Each disclosed instruction appears to do one or the other (loading or storing).  The examiner recommends instead claiming --execution of access instructions to load and store…--.
Claim 1 is additionally objected to because of the following minor informalities:
Insert --and-- at the end of line 6 because there is only one more subsequently-claimed component (transfer controller).
Claim 2 is additionally objected to because of the following minor informalities:
In line 4, either insert --wherein-- before “the”, or replace “includes” with
--including--, to improve grammar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 2, “a main storage device that stores data”.  Per paragraph [0041], among others, this device is interpreted as, and limited to, a memory, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorojevets et al., U.S. Patent Application Publication No. 2005/0219422 (herein referred to as Dorojevets).
Referring to claim 1, Dorojevets has taught an arithmetic processing device comprising:
a) a memory controller that accesses a main storage device (see FIG.2, and note that main storage device, i.e., memory, is made up of exchange registers XR.  There is an inherent memory controller that accesses this storage device);
b) a plurality of arithmetic processing cores that execute instructions (see FIG.2, and note the PEs (cores), which execute various instructions);
c) an instruction controller that controls execution of an access instruction to load and store data in the plurality of arithmetic processing cores from and to the main storage device (see paragraphs [0020] and [0042].  An inherent instruction controller executes instructions to cause a row of PEs to either store to, or load from, an exchange register.  As explained, one instruction will cause four source cores in one row to store data to a different bank of the same exchange register (e.g. in FIG.2, PE0 may store data to XR1-0; PE4 may store data to XR1-1, PE8 may store data to XR1-2, and PE12 may store data to XR1-3.  Then, another instruction will cause target PEs in another row to load that stored data); and
d) a transfer controller that:
d1) controls data transfer between the memory controller and the plurality of arithmetic processing cores in accordance with an instruction from the instruction controller (all circuitry in a computing system is controlled.  That which controls a memory (e.g. XR memory) is a memory controller.  The memory controller is also controlled in response to instruction execution.  The controller of the memory controller is an inherent transfer controller.  The claimed functionality exists in Dorojevets.  Thus, there are controllers to perform this functionality); and
divides data read from the main storage device with a single request into first data to be supplied to a first arithmetic processing core of the plurality of arithmetic processing cores and second data to be supplied to a second arithmetic processing core of the plurality of arithmetic processing cores and supplies the first and second data (see the last portion of paragraph [0042].  A single instruction will access a single exchange register, e.g., XR1, which includes accessing XR1’s four banks.  Thus, if bank XR1-0 stores W, bank XR1-1 stores X, bank XR1-2 stores Y, and bank XR1-3 stores Z, exchange register XR1, as a whole, stores WXYZ.  WXYZ is accessed in XR1 in a single request by a single instruction, and divided such that W will be supplied to a first PE in a particular row, X will be supplied to a second PE in that particular row, Y will be supplied to a third PE in that particular row, and Z will be supplied to a fourth PE in that particular row).
Claim 2 is rejected for similar reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David J. Huisman/Primary Examiner, Art Unit 2183